Exhibit 10.1



Conformed Copy

 

 



 

 

 

 

 

THIRD AMENDMENT

 

TO

 

CREDIT AGREEMENT

 

dated as of

 

NOVEMBER 17, 2017

 

among

 

MURPHY OIL CORPORATION,

MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL,

 

and

 

MURPHY OIL COMPANY LTD.,

as Borrowers

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Party Hereto

 



 

 

 

THIRD Amendment to Credit Agreement

 

THIS THIRD Amendment to Credit Agreement (this “Third Amendment”) dated as of
November 17, 2017 is among MURPHY OIL CORPORATION, a Delaware corporation (the
“Company”), MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL
(“Expro-Intl.”), a Delaware corporation, MURPHY OIL COMPANY LTD., a Canadian
corporation (“MOCL” and, together with the Company and Expro-Intl.,
collectively, the “Borrowers”); the undersigned Guarantors; JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, together with its successors in
such capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders (including the New Lenders (as defined below)) and Issuing Banks.

 

R E C I T A L S

 

A.       The Borrowers, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of August 10, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), pursuant to which the Lenders have made certain extensions of
credit available to the Borrowers.

 

B.       The Borrowers have requested and the undersigned Lenders have agreed,
subject to the terms and conditions set forth herein, to amend certain
provisions of the Credit Agreement as set forth herein.

 

C.       NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.           Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit Agreement
(as amended hereby). Unless otherwise indicated, all references to Sections and
Articles in this Third Amendment refer to Sections and Articles of the Credit
Agreement.

 

Section 2.           Amendments to Credit Agreement.

 

2.1       Amendments to Cover Page. The Cover Page of the Credit Agreement is
hereby amended by replacing each of the references to “BNP PARIBAS,” and “BNP
PARIBAS SECURITIES CORP.,” with references to “EXPORT DEVELOPMENT CANADA”.

 

2.2       Amendment to Preamble. The preamble of the Credit Agreement is hereby
amended by replacing the reference to “BNP Paribas,” with “Export Development
Canada,”.

 

2.3       Amendments to Section 1.01.

 

(a)       Each of the following defined terms is hereby added to Section 1.01
where alphabetically appropriate, to read as follows:

 

 

 

“Canam Cash Amount” means, on the last day of any fiscal quarter of the Company,
an amount equal to the aggregate amount of all cash, cash equivalents,
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper and Permitted
Investments, in each case, held or owned by (whether directly or indirectly),
credited to the account of, or otherwise reflected as an asset on the balance
sheet of, the Excluded Canam Entities on such day (net of any such amounts that
have been reserved since July 1 of the then current fiscal year for the purpose
of funding the principal and interest payments due on or before the following
June 30 in respect of the Effective Date Canam Intercompany Obligations required
to be made pursuant to the terms of the Effective Date Canam Intercompany Note).

 

“Commitment Increase” has the meaning assigned to such term in Section 2.20(a).

 

“Commitment Increase Date” has the meaning assigned to such term in Section
2.20(a).

 

“New Lender” has the meaning assigned to such term in Section 2.20(a).

 

“Notice of Commitment Increase” has the meaning assigned to such term in Section
2.20(b).

 

(b)       Each of the following defined terms is hereby amended and restated in
its entirety to read as follows:

 

“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
Eurodollar Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth in the
following grid under the caption “ABR Spread”, “Eurodollar Spread” or “Facility
Fee Rate”, as the case may be, determined by reference to the Consolidated
Leverage Ratio as of the last day of the fiscal quarter or fiscal year of the
Company, as applicable, as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.01(d):

 

Level Consolidated Leverage Ratio Facility Fee Rate Eurodollar Spread

ABR

Spread

All-In Drawn I < 1.0 to 1.0 0.300 % 2.00 % 1.00 % 2.30 % II ≥ 1.0 to 1.0 but
< 2.00 to1.00 0.350 % 2.75 % 1.75 % 3.10 %

 

2

 

III > 2.00 to 1.00 but < 3.00 to 1.00 0.400 % 3.25 % 2.25 % 3.65 % IV > 3.00 to
1.00 0.500 % 3.75 % 2.75 % 4.25 %

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered to the
Administrative Agent pursuant to Section 5.01(d); provided, however, that if the
financial statements and the related Compliance Certificate are not delivered to
the Administrative Agent when due in accordance with Section 5.01(a), Section
5.01(b) or Section 5.01(d), respectively, then Level IV of the above grids, as
applicable to such Lender, shall apply in respect of Loans and the facility fees
payable hereunder until the date on which such financial statements and the
related Compliance Certificate are delivered to the Administrative Agent.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined during the term of
this Agreement that the Consolidated Leverage Ratio set forth in any Compliance
Certificate delivered for any period is inaccurate for any reason and the result
thereof is that the applicable Lenders received interest or fees for any period
based on an Applicable Rate that is less than that which would have been
applicable had the Consolidated Leverage Ratio been accurately determined, then,
for all purposes of this Agreement, the “Applicable Rate” for any day occurring
within the affected period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Consolidated Leverage Ratio for such affected period, and
any shortfall in the interest or fees theretofore paid by the Borrowers for the
relevant period pursuant to Section 2.12(a), Section 2.12(b), Section 2.12(c),
Section 2.11(a) and Section 2.11(b) as a result of the miscalculation of the
Consolidated Leverage Ratio shall be deemed to be due and payable under the
relevant provisions of Section 2.12(a), Section 2.12(b), Section 2.12(c),
Section 2.11(a) and Section 2.11(b), as applicable, at the time the interest or
fees for such affected period were required to be paid pursuant to said Sections
on the same basis as if the Consolidated Leverage Ratio had been accurately set
forth in such Compliance Certificate (and shall remain due and payable until
paid in full, together with all amounts owing under Section 2.12(c), in
accordance with the terms of this Agreement) and shall be due and payable on the
date of such subsequent determination.

 

“Collateral Trigger Event” occurs if the Consolidated Leverage Ratio for the
period of twelve consecutive months ending on the last day

 

3

 

of any fiscal quarter of the Company ending on or after March 31, 2017, exceeds
3.50 to 1.00.

 

“Domestic Liquidity” means, as of any date of determination, the sum of (a) the
unused total Commitments on such date plus (b) the aggregate amount of
Unrestricted Cash of the Company and the Guarantors that are (i) Domestic
Subsidiaries or (ii) Canadian Subsidiaries on such date plus (c) cash or
Permitted Investments of Canam that would not appear as “restricted” on its
balance sheet on such date, in an aggregate amount not to exceed $100,000,000
(it being understood that cash or Permitted Investments subject to a control
agreement in favor of any Person other than the Administrative Agent or any
Lender shall be deemed “restricted”, and cash or Permitted Investments
restricted in favor of the Administrative Agent or any Lender shall be deemed
not “restricted”) minus (d) the aggregate principal amount of all Indebtedness
of the Company and the Subsidiaries that by its terms matures within 365 days
from such date.

 

“Issuing Bank” means (a) each of (i) JPMorgan Chase Bank, N.A., (ii) Bank of
America, N.A., (iii) DNB Bank ASA, New York Branch, (iv) Wells Fargo Bank,
National Association, (v) The Bank of Tokyo Mitsubishi UFJ, Ltd. and (vi) The
Bank of Nova Scotia and (b) any other Lender acceptable to the Administrative
Agent and the Company that has agreed in its sole discretion to become an
Issuing Bank hereunder pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, in each case, in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank’ shall be deemed to be a reference to the
relevant Issuing Bank.

 

“Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner
& Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Effective Date),
DNB Markets, Inc., Wells Fargo Securities, LLC, Export Development Canada, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., and The Bank of Nova Scotia, in their
respective capacities as co-lead arrangers and joint bookrunners hereunder.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of

 

4

 

Credit hereunder. The initial amount of the Letter of Credit Commitment (a) for
each of (i) JPMorgan Chase Bank, N.A., (ii) Bank of America, N.A., (iii) DNB
Bank ASA, New York Branch, (iv) Wells Fargo Bank, National Association, (v) The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and (vi) The Bank of Nova Scotia, is
$28,571,430, and (b) for any other Lender that is an Issuing Bank, is the amount
agreed to in writing by such Issuing Bank as its Letter of Credit Commitment
hereunder; or if an Issuing Bank has entered into an Assignment and Assumption,
the amount set forth for such Issuing Bank as its Letter of Credit Commitment in
the Register maintained by the Administrative Agent; provided that the total
Letter of Credit Commitments shall not exceed $250,000,000.

 

“Maturity Date” means August 17, 2021; provided that if such date is not a
Business Day, then the “Maturity Date” shall be the Business Day immediately
preceding such date.

 

(c)       Each of the following defined terms is hereby deleted in its entirety:
“Canam Excess Cash Amount” and “Canam Quarterly Working Capital Amount”.

 

(d)       The definition of “Alternate Base Rate” is hereby amended by adding
the following sentence at the end thereof: “If the Alternate Base Rate is being
used as an alternate rate of interest pursuant to Section 2.13 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.”

 

2.4       Amendment to Section 2.08(d). Section 2.08(d) is hereby amended and
restated in its entirety to read as follows:

 

(d)       If, on any date when the total Commitments exceeds $1,000,000,000, the
Company or any Subsidiary shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event, then the total Commitments shall be reduced automatically
(without any further action) by an amount equal to 100% of such Net Cash
Proceeds; provided that (i) no such reduction shall be required under this
Section 2.08(d) with respect to any Asset Sale of Oil and Gas Properties or the
Equity Interests in Subsidiaries owning Oil and Gas Properties, the Net Cash
Proceeds of which from all such Asset Sales since the Effective Date does not
exceed $250,000,000 in the aggregate; and (ii) if, after giving effect to any
such reduction, the total Commitments would be less than $1,000,000,000, then
the total Commitments shall instead be reduced pursuant to this Section 2.08(d)
by an amount necessary (up to the amount of such Net Cash Proceeds) so that
after giving effect to such reduction, the total Commitments equal
$1,000,000,000. Each reduction of the Commitments shall be made ratably among
the Lenders in accordance with their respective Commitments.

 

2.5       Amendment to Section 2.13. Section 2.13 is hereby amended and restated
in its entirety to read as follows:

 

5

 

2.13       Alternate Rate of Interest.

 

(a)           If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

(i)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(ii)       the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

 

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Company shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 10.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.

 

6

 

Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.13(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

2.6     Amendment to Article II. Article II is hereby amended by adding a new
Section 2.20 thereto to read as follows:

 

Section 2.20 Commitment Increase.

 

(a)       Subject to the terms and conditions set forth herein, the Company
shall have the right from time to time to cause an increase in the total
Commitments of the Lenders (a “Commitment Increase”) by adding to this Agreement
one or more additional financial institutions that are not already Lenders
hereunder (each, a “New Lender”) or by allowing one or more existing Lenders to
increase their respective Commitments; provided that (i) both before and
immediately after giving effect to such Commitment Increase, no Default or Event
of Default shall have occurred and be continuing as of the effective date of
such Commitment Increase (such date, the “Commitment Increase Date”), (ii) no
such Commitment Increase shall be in an amount less than $10,000,000, (iii) the
aggregate amount of all such Commitment Increases shall not exceed $250,000,000,
and after giving effect to all such Commitment Increases, the total Commitments
shall not exceed $1,350,000,000, (iv) no Lender’s Commitment shall be increased
without such Lender’s prior written consent (which consent may be given or
withheld in such Lender’s sole and absolute discretion) and (v) each New Lender
and any increase in the Commitment of an existing Lender pursuant to any
Commitment Increase shall be subject to the prior written consent of the
Administrative Agent and each Issuing Bank (each such consent not to be
unreasonably withheld or delayed).

 

(b)       The Company shall provide the Administrative Agent with written notice
(a “Notice of Commitment Increase”) of its intention to increase the total
Commitments pursuant to this Section 2.20. Each such Notice of Commitment
Increase shall specify (i) the proposed Commitment Increase Date, which date
shall be no earlier than five (5) Business Days after receipt by the
Administrative Agent of such Notice of Commitment Increase, (ii) the amount of
the requested Commitment Increase, (iii) as applicable, the identity of each New
Lender and/or

 

7

 

existing Lender that has agreed in writing to increase its Commitment hereunder,
and (iv) the amount of the respective Commitments of the then existing Lenders
and the New Lenders from and after the Commitment Increase Date.

 

(c)       On any Commitment Increase Date, the Lenders shall purchase and assume
(without recourse or warranty) from the other Lenders (i) Loans, to the extent
that there are any Loans then outstanding, and (ii) undivided participation
interests in any outstanding LC Exposure, in each case, to the extent necessary
to ensure that after giving effect to the Commitment Increase, each Lender has
outstanding Loans and participation interests in outstanding LC Exposure equal
to its Applicable Percentage of the total Commitments. Each Lender shall make
any payment required to be made by it pursuant to the preceding sentence via
wire transfer to the Administrative Agent on the Commitment Increase Date. Each
existing Lender shall be automatically deemed to have assigned any outstanding
Loans on the Commitment Increase Date and the existing Lenders, each New Lender
and the Borrowers each agree to take any further steps reasonably requested by
the Administrative Agent, in each case to the extent deemed necessary by the
Administrative Agent to effectuate the provisions of the preceding sentences,
including, without limitation, the execution and delivery of one or more joinder
or similar agreements. If, on such Commitment Increase Date, any Loans that are
Eurodollar Loans have been funded, then the Borrower shall be obligated to pay
any breakage fees or costs that are payable pursuant to Section 2.15 in
connection with the reallocation of such outstanding Loans to effectuate the
provisions of this paragraph.

 

(d)       Each Commitment Increase shall become effective on the respective
Commitment Increase Date and upon such effectiveness: (i) to the extent
applicable, the Administrative Agent shall record in the Register each New
Lender’s information as provided in the applicable Notice of Commitment Increase
and pursuant to an Administrative Questionnaire that shall be executed and
delivered by each New Lender to the Administrative Agent on or before such
Commitment Increase Date, (ii) Schedule 2.01 shall be amended and restated to
set forth all Lenders (including any New Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which amended and restated
Schedule 2.01 shall be set forth in Annex I to the applicable Notice of
Commitment Increase) and the Administrative Agent shall distribute to each
Lender (including each New Lender) a copy of such amended and restated Schedule
2.01, and (iii) each New Lender identified on the Notice of Commitment Increase
for such Commitment Increase shall be a “Lender” for all purposes under this
Agreement.

 

(e)       As a condition precedent to any Commitment Increase, the Company shall
deliver to the Administrative Agent (i) a certificate of a

 

8

 

Responsible Officer of the Company dated as of the Commitment Increase Date
certifying and attaching the resolutions adopted by the Borrowers approving or
consenting to such Commitment Increase and certifying that, before and after
giving effect to such Commitment Increase, (A) the representations and
warranties contained in this Agreement made by the Borrowers are true and
correct on and as of the Commitment Increase Date (unless such representations
and warranties are stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date) and (B) no Default or Event of Default exists or will exist as of the
Commitment Increase Date, and (ii) any legal opinions, certificates and/or other
documents reasonably requested by the Administrative Agent in connection with
the Commitment Increase.

 

2.7      Amendment to Section 5.10(a). Section 5.10(a) is hereby amended and
restated in its entirety to read as follows:

 

(a)       On or before March 1st and September 1st of each year, commencing
March 1, 2017, the Company shall furnish to the Administrative Agent and the
Lenders a Reserve Report, in form and substance consistent with the requirements
set forth in the definition thereof, evaluating the Proved Reserves of the
Company and its Subsidiaries as of the immediately preceding January 1st and
July 1st. The Reserve Report as of January 1 of each year shall, in each case,
(i) if a Collateral Trigger Event has occurred on or prior to September 30th of
the immediately preceding year, be either prepared by one or more Approved
Petroleum Engineers, or by or under the supervision of the chief engineer of the
Company and audited by one or more Approved Petroleum Engineers (any such
January 1 Reserve Report audited by one or more Approved Petroleum Engineers, an
“Audited Annual Reserve Report”) or (ii) if a Collateral Trigger Event has not
occurred on or prior to September 30th of the immediately preceding year, be
prepared by or under the supervision of the chief engineer of the Company who
shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report. The July 1 Reserve Report of each year shall, in each
case, be prepared by or under the supervision of the chief engineer of the
Company who shall certify such Reserve Report to be true and accurate and to
have been prepared in accordance with the procedures used in the immediately
preceding January 1 Reserve Report. If the Company elects to furnish an Audited
Annual Reserve Report, then the scope of the audit of such Audited Annual
Reserve Report (any such Annual Audited Reserve Report, the “Subject Reserve
Report”), as applicable, must cover at least 70% of the value of the Proved
Reserves evaluated in the Subject Reserve Report and in the event that that the
Company has elected to furnish an Audited Annual Reserve Report for (i) the
immediately preceding year (the “Last Year”) and/or (ii) the year

 

9

 

immediately preceding the Last Year (the “Year Before Last Year”), then the
scope of the audit of the Subject Reserve Report must, in addition to complying
with the minimum 70% requirement set forth above, cover (A) if an Audited Annual
Reserve Report has been delivered for the Last Year but not for the Year Before
Last Year, at least 50% of the value of the Proved Reserves that were included
in, but not audited in connection with, the Audited Annual Reserve Report for
such Last Year and (B) if an Audited Annual Reserve Report has been delivered
for both the Last Year and the Year Before Last Year, all Proved Reserves that
were included in, but not audited in connection with, either the Audited Annual
Reserve Report for such Year Before Last Year or the Audited Annual Reserve
Report for such Last Year.

 

2.8      Amendment to Section 5.18. Section 5.18 is hereby amended and restated
in its entirety to read as follows:

 

Section 5.18 Canam Distribution Covenant. The Company shall cause Canam to
directly or indirectly transfer to one or more Loan Parties, by way of dividend,
prepayment of the Effective Date Canam Intercompany Obligations or other
distribution, within 30 days after (a) the last day of each of the fiscal
quarters of the Company ending June 30 and December 31, an amount not less than
the positive difference of (i) the Canam Cash Amount as of the last day of such
fiscal quarter minus (ii) $150,000,000 and (b) the last day of each of the
fiscal quarters of the Company ending March 31 and September 30, an amount not
less than the positive difference of (i) the Canam Cash Amount as of the last
day of such fiscal quarter minus (ii) $200,000,000. Concurrently with the
consummation of each such transfer, the Company shall deliver a certificate of a
Financial Officer of the Company certifying the calculation of the Canam Cash
Amount (and attaching thereto reasonably detailed back-up documentation with
respect thereto) for such applicable fiscal quarter.

 

2.9     Amendment to Section 6.01. Section 6.01 is hereby by amended by (i)
deleting the word “and” at the end of clause (g), (ii) adding the word “and” at
the end of clause (h) and (iii) adding the following new clause (i) to read in
its entirety as follows:

 

(i)        Indebtedness solely in the form of letters of credit and/or letters
of guaranty, including letters of credit and/or letters of guaranty issued for
the benefit of counterparties under Hedging Agreements permitted pursuant to
Section 6.05, in an aggregate principal amount not to exceed $100,000,000 at any
time outstanding;

 

2.10   Amendment to Section 6.02. Section 6.02 is hereby by amended by (i)
deleting the word “and” at the end of clause (c), (ii) replacing the period at
the end of clause (d) with a semicolon; (iii) adding the word “and” at the end
of clause (d) and (iv) adding the following as new clause (e) to read in its
entirety as follows:

 

10

 

(e)       Guarantees by Subsidiaries of any Indebtedness permitted pursuant to
Section 6.01(i).

 

2.11     Amendment to Section 6.14(a). Section 6.14(a) is hereby amended and
restated in its entirety to read as follows:

 

(a)       Consolidated Leverage Ratio. The Company will not, as of the last day
of any fiscal quarter of the Company, permit the Consolidated Leverage Ratio for
the period of four consecutive fiscal quarters ending on such day, to exceed
4.00 to 1.00.

 

2.12     Amendment to Section 7.02. Section 7.02 is hereby amended by replacing
the phrase “Excluded Swap Obligation” with the phrase “Excluded Guaranteed
Hedging Obligation”.

 

2.13     Amendment to Section 10.02(b). Section 10.02(b) is hereby amended by
replacing the phrase “Subject to Section 10.02(c) below” with the phrase
“Subject to Section 2.13(b) and Section 10.02(c)”.

 

2.14     Amendment to Section 10.12. The first sentence of Section 10.12 is
hereby amended by (i) deleting the word “or” at the end of clause (g), (ii)
adding a comma at the end of clause (h) and (iii) adding the following at the
end thereof:

 

or (i) on a confidential basis to (i) any rating agency in connection with
rating the Borrowers or their Subsidiaries or the credit facility established
hereby or (ii) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the credit facility
established hereby.

 

Section 3. Assignment and Reallocation of Commitments and Loans. Effective as of
the Amendment Effective Date, each Lender party to the Credit Agreement
immediately prior to the Amendment Effective Date (each such Lender, including,
for the avoidance of doubt, the Exiting Lender, an “Existing Lender”) has, in
consultation with the Borrowers, agreed to reallocate its respective Commitment,
among other things, to allow BNP Paribas (the “Exiting Lender”) to sell and
assign its Commitments and Loans under the Credit Agreement and allow each of
ABN AMRO Capital USA LLC and Standard Chartered Bank (collectively, the “New
Lenders”; and each, a “New Lender”) to become a party to the Credit Agreement as
a Lender by acquiring an interest in the total Commitments (the “Assignment and
Reallocation”). On the Amendment Effective Date, and after giving effect to the
Assignment and Reallocation, (a) the Commitment of each Lender (including each
New Lender) shall be as set forth on Schedule 2.01 attached to this Third
Amendment, which Schedule 2.01 amends and restates Schedule 2.01 to the Credit
Agreement in its entirety (and for the avoidance of doubt, the Commitment of the
Exiting Lender shall be $0); and (b) (i) the Exiting Lender shall cease to be a
“Lender” for all purposes under the Credit Agreement and the other Loan
Documents and (ii) each New Lender shall become a party to the Credit Agreement,
as amended by this Third Amendment, as a “Lender”, and shall have all of the
rights and obligations of a Lender under the Credit Agreement, as amended by
this Third Amendment, and the other Loan Documents. Each of the Administrative
Agent, each Existing

 

11

 

Lender (including the Exiting Lender), each Issuing Bank, each New Lender and
the Borrowers hereby consents and agrees to the Assignment and Reallocation,
including each New Lender’s acquisition of an interest in the total Commitments
and each Existing Lender’s assignment of its Commitment to the extent effected
by the Assignment and Reallocation. With respect to the Assignment and
Reallocation, each Existing Lender shall be deemed to have sold and assigned its
Commitment and Loans, and each Existing Lender other than the Exiting Lender and
each New Lender shall be deemed to have acquired the Commitment and Loans
allocated to it from each Existing Lender pursuant to the terms and conditions
of the Assignment and Assumption attached as Exhibit A to the Credit Agreement
(the “Assignment Agreement”), as if each Existing Lender and each New Lender had
executed such Assignment Agreement with respect to the Assignment and
Reallocation, pursuant to which (i) each Existing Lender other than the Exiting
Lender and each New Lender shall be an “Assignee”, (ii) each Existing Lender
shall be an “Assignor” and (iii) the term “Effective Date” shall be the
Amendment Effective Date as defined herein. Such Assignment and Reallocation
shall be without recourse to each Existing Lender and, except as expressly
provided in the Assignment Agreement, without representation or warranty by such
Lender. On the Amendment Effective Date, the Administrative Agent shall take the
actions specified in Section 10.04(b)(iv), including recording the Assignment
and Reallocation described herein in the Register, and the Assignment and
Reallocation shall be effective for all purposes of the Credit Agreement.
Notwithstanding Section 10.04(b)(ii)(C), each New Lender shall not be required
to pay a processing and recordation fee of $3,500 to the Administrative Agent in
connection with the Assignment and Reallocation.

 

Section 4. Resignation of Issuing Bank.

 

4.1 Effective as of the Amendment Effective Date, BNP Paribas, in its capacity
as an Issuing Bank (the “Resigning Issuing Bank”) hereby resigns as an Issuing
Bank under the Credit Agreement and the other Loan Documents and shall have no
further obligations in such capacity under the Credit Agreement and the other
Loan Documents, except (a) to the extent of any obligation expressly stated in
the Credit Agreement or other Loan Documents as surviving the resignation in
such capacity (if any) and (b) with respect to the Letter of Credit issued by
the Resigning Issuing Bank that is outstanding on the Amendment Effective Date
(as set forth on Exhibit A hereto, the “Residual Letter of Credit”), which,
until such Residual Letter of Credit is replaced, terminated or otherwise
expired, shall remain the obligation of the Resigning Issuing Bank in accordance
with its terms (in each case, without giving effect to any provisions of such
Residual Letter of Credit that require, or otherwise give the Borrowers or any
Subsidiary or beneficiary the right to obtain (whether automatically or by
notice or agreement), any extension or renewal of such Residual Letter of
Credit).

 

4.2 Notwithstanding anything to the contrary set forth in Section 2.05(i), the
parties hereto hereby confirm that the Resigning Issuing Bank is discharged from
all of its duties and obligations as an Issuing Bank under the Credit Agreement
and the other Loan Documents (except (i) to the extent of any obligation
expressly stated in the Credit Agreement or other Loan Document as surviving the
resignation in such capacity (if any) and (ii) with respect to the Residual
Letter of Credit, which, until such Residual Letter of Credit is replaced,
terminated or otherwise expired, shall remain the obligation of the Resigning
Issuing Bank in accordance with its terms (in each case, without giving effect
to any provisions of

 

12

 

such Residual Letter of Credit that require, or otherwise give the Borrowers or
any Subsidiary or beneficiary the right to obtain (whether automatically or by
notice or agreement), any extension or renewal of such Residual Letter of
Credit).

 

4.3 The Borrowers and the Resigning Issuing Bank hereby agree that the Residual
Letter of Credit shall not be extended or renewed (whether automatically or by
notice or agreement) beyond the stated expiration date as in effect on the
Amendment Effective Date.

 

4.4 The parties hereto acknowledge and agree that, notwithstanding anything to
the contrary set forth in this Agreement, the Credit Agreement or the other Loan
Documents, until the Residual Letter of Credit is replaced, terminated or
otherwise expired, (a) the Residual Letter of Credit shall continue to
constitute a “Letter of Credit” under and as defined in the Credit Agreement and
shall be subject to the terms and conditions of Section 2.05 and (b) the
Resigning Issuing Bank shall continue to constitute an “Issuing Bank” under and
as defined in the Credit Agreement, solely with respect to the Residual Letter
of Credit. Without limiting the generality of the foregoing, (i) each Lender
(for the avoidance of doubt, excluding the Exiting Lender and including the New
Lenders) shall have a participation in the Residual Letter of Credit pursuant to
Section 2.05(d) and (ii) the Borrowers and each Lender (for the avoidance of
doubt, excluding the Exiting Lender and including the New Lenders) shall be
subject to the reimbursement obligations of Section 2.05(e) with respect to any
LC Disbursements in respect of the Residual Letters of Credit.

 

Section 5. Conditions Precedent. This Third Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02 of the Credit Agreement) (the “Amendment
Effective Date”):

 

5.1 The Administrative Agent, the Lenders and the Lead Arrangers shall have
received all fees and other amounts due and payable to each such Person
(including, without limitation, the fees and expenses of Paul Hastings LLP, as
counsel to the Administrative Agent) on or prior to the Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
pursuant to the Credit Agreement.

 

5.2 The Administrative Agent shall have received from all of the Lenders
(including the Exiting Lender and the New Lenders), the Issuing Banks (including
the Resigning Issuing Bank) and the Obligors, counterparts (in such number as
may be requested by the Administrative Agent) of this Third Amendment signed on
behalf of such Persons.

 

5.3 The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of each of Davis Polk & Wardwell LLP, as counsel for the Loan
Parties, and Osler, Hosking & Harcourt LLP, as Alberta counsel for MOCL, each in
form and substance satisfactory to the Administrative Agent.

 

5.4 Since December 31, 2016, there has been no change in the business, assets,
operations, prospects or condition, financial or otherwise, of the Company and
its

 

13

 

Subsidiaries that, taken as a whole, has had or could reasonably be expected to
have, a Material Adverse Effect

 

5.5 The Administrative Agent shall have received (i) the audited financial
statements of the Company and its Consolidated Subsidiaries for the fiscal year
ended December 31, 2016 and unaudited financial statements for the fiscal
quarter and portion of the fiscal year ended June 30, 2017, and (ii) financial
projections and forecasts with respect to the Company and its Consolidated
Subsidiaries, in each case, in form and substance reasonably satisfactory to it.

 

5.6 The Administrative Agent and the Lenders shall have received, and shall be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not limited to the USA PATRIOT Act.

 

5.7 The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, this Third Amendment, the other Loan
Documents or the transactions contemplated hereby, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

5.8 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Company, dated as of the Amendment Effective Date, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of Section
4.03 of the Credit Agreement.

 

5.9 No Default shall have occurred and be continuing, after giving effect to the
terms of this Third Amendment.

 

5.10 The Exiting Lender shall have received all payments pursuant to the Credit
Agreement (including payments of principal, interest, fees and other amounts)
due and payable to the Exiting Lender as of the Amendment Effective Date after
giving effect to Section 3 of this Third Amendment.

 

5.11 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

The Administrative Agent is hereby authorized and directed to declare the
occurrence of the Amendment Effective Date when it has received documents
confirming compliance with the conditions set forth in this Section 4 or the
waiver of such conditions as agreed to by the Lenders pursuant to Section
10.02(b) of the Credit Agreement. Such declaration shall be final, conclusive
and binding upon all parties to this Third Amendment for all purposes. For
purposes of determining compliance with the conditions specified in this Section
4, each Lender shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Amendment Effective Date specifying its objection thereto.

 

14

 

Section 6. Miscellaneous.

 

6.1       Confirmation. The provisions of the Credit Agreement, as amended by
this Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.

 

6.2       Ratification and Affirmation; Representations and Warranties. Each
Borrower and each Guarantor (each, an “Obligor”) hereby: (a) acknowledges the
terms of this Third Amendment; (b) acknowledges, ratifies and affirms its
obligations and continued liability under, the Credit Agreement and the other
Loan Documents to which it is party and agrees that the Credit Agreement remains
in full force and effect, except as expressly amended hereby, after giving
effect to the amendments contained herein; (c) agrees that the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import, as used in the Credit Agreement, shall, unless the
context otherwise requires, refer to the Credit Agreement, as amended hereby,
and the term “Credit Agreement” as used in the other Loan Documents shall mean
the Credit Agreement, as amended hereby and (d) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Third Amendment: (i) all of the representations and warranties contained in the
Credit Agreement are true and correct, unless such representations and
warranties are stated to relate to a specific earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
earlier date and (ii) no Default has occurred and is continuing.

 

6.3       Counterparts. This Third Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Third Amendment by telecopy, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Third Amendment.

 

6.4       No Oral Agreement. This Third Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement AMONG the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no oral agreements between the parties.

 

6.5       GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO,
THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND EACH BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE CREDIT AGREEMENT OR THIS THIRD

 

15

 

AMENDMENT, OR FOR THE RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THE CREDIT AGREEMENT
OR THIS THIRD AMENDMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THE
CREDIT AGREEMENT OR THIS THIRD AMENDMENT AGAINST ANY BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

6.6       Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

6.7       Loan Document. This Third Amendment is a “Loan Document” as defined
and described in the Credit Agreement, and all of the terms and provisions of
the Credit Agreement relating to Loan Documents shall apply hereto.

 

6.8       Severability. Any provision of this Third Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

[SIGNATURES BEGIN NEXT PAGE]

 

16

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.

 

  BORROWERS:         MURPHY OIL CORPORATION               By: /s/ John B.
Gardner   Name: John B. Gardner   Title: Vice President and Treasurer          
    MURPHY EXPLORATION & PRODUCTION COMPANY – INTERNATIONAL               By:
/s/ John B. Gardner   Name: John B. Gardner   Title: Vice President and
Treasurer               MURPHY OIL COMPANY LTD.               By: /s/ John B.
Gardner   Name: John B. Gardner   Title: Treasurer         GUARANTORS:        
MURPHY EXPLORATION & PRODUCTION COMPANY               By: /s/ John B. Gardner  
Name: John B. Gardner   Title: Vice President and Treasurer         MURPHY
EXPLORATION & PRODUCTION COMPANY – USA               By: /s/ John B. Gardner  
Name: John B. Gardner   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Issuing Bank and Lender

              By:        /s/ Jeffrey C. Miller   Name:   Jeffrey C. Miller  
Title:     Vice President

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

  

 

BANK OF AMERICA, N.A., as Issuing

Bank and Lender



              By: /s/ Christopher Dibiase   Name:  Christopher Dibiase   Title:
Director

 



[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 



 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Issuing Bank and

Lender





              By: /s/ Nathan Starr   Name:  Nathan Starr   Title: Vice President

  

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

  



 

DNB CAPITAL LLC, as Lender



 





        By: /s/ Philip F. Kurpiewski   Name:  Philip F. Kurpiewski   Title:
Senior Vice President

 



        By: /s/ Rune Nilsen, Jr.   Name:  Rune Nilsen, Jr.   Title: Senior Vice
President

 

 



 

DNB BANK ASA, NEW YORK

BRANCH, as Issuing Bank  

 





        By: /s/ Philip F. Kurpiewski   Name:  Philip F. Kurpiewski   Title:
Senior Vice President

 



        By: /s/ Rune Nilsen, Jr.   Name:  Rune Nilsen, Jr.   Title: Senior Vice
President

 

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

 



 

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., as Issuing Bank and Lender





              By: /s/ Todd Vaubel   Name:  Todd Vaubel   Title: Director

  

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 



 

THE BANK OF NOVA SCOTIA, as

Issuing Bank and Lender



              By: /s/ Alan Dawson   Name:  Alan Dawson   Title: Director

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

 



 

EXPORT DEVELOPMENT CANADA,

as Lender





              By: /s/ Philip Sauvé   Name:  Philip Sauvé   Title: Senior
Associate

 





        By: /s/ Trevor Mulligan   Name:  Trevor Mulligan   Title: Financing
Manager

 

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

  

 

ABN AMRO Capital USA LLC, as

New Lender





              By: /s/ John Sullivan   Name:  John Sullivan   Title: Managing
Director

 



[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

 



 

CAPITAL ONE, NATIONAL

ASSOCIATION, as Lender



              By: /s/ Christopher Kuna   Name:  Christopher Kuna   Title: Vice
President



 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

 

  REGIONS BANK, as Lender



              By: /s/ Kelly L. Elmore III   Name:  Kelly L. Elmore III   Title:
Managing Director

  

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

 



  GOLDMAN SACHS BANK USA, as Lender



              By: /s/ Rebecca Kratz   Name:  Rebecca Kratz   Title: Authorized
Signatory

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

  



  BANCORPSOUTH BANK, as Lender



              By: /s/ Ronald L. Hendrix   Name:  Ronald L. Hendrix   Title:
Executive Vice President

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

 

  WHITNEY BANK, as Lender





              By: /s/ H. Elder Gwin   Name: 

H. Elder Gwin

  Title: Senior Vice President

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

  



  SIMMONS BANK, as Lender



              By: /s/ Robert L. Robinson, IV   Name:  Robert L. Robinson, IV  
Title: Community President - El Dorado

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

 

  STANDARD CHARTERED BANK, as New Lender





              By: /s/ Daniel Mattern   Name:  Daniel Mattern   Title: Associate
Director

 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

 

 

BNP PARIBAS, as Resigning Issuing Bank

and as Exiting Lender



              By: /s/ Sriram Chandrasekaran   Name:  Sriram Chandrasekaran  
Title: Director

 



        By: /s/ Vincent Trapet   Name:  Vincent Trapet   Title: Director





 

[SIGNATURE PAGE TO MURPHY OIL THIRD AMENDMENT]

 

Schedule 2.01

 

Commitments

 


Lender Amount of Commitment Percentage of Commitment JPMorgan Chase Bank, N.A.
$110,000,000.00 10.000000000% Bank of America, N.A. $110,000,000.00
10.000000000% DNB Capital, LLC $110,000,000.00 10.000000000% Export Development
Canada $110,000,000.00 10.000000000% Wells Fargo Bank, National Association
$110,000,000.00 10.000000000% The Bank of Nova Scotia $110,000,000.00
10.000000000% The Bank of Tokyo-Mitsubishi UFJ, Ltd. $110,000,000.00
10.000000000% ABN AMRO Capital USA LLC $50,000,000.00 4.545454545% Capital One,
National Association $50,000,000.00 4.545454545% Regions Bank $50,000,000.00
4.545454545% BancorpSouth Bank $40,000,000.00 3.636363636% Goldman Sachs Bank
USA $40,000,000.00 3.636363636% Whitney Bank $40,000,000.00 3.636363636% Simmons
Bank $35,000,000.00 3.181818181% Standard Chartered Bank $25,000,000.00
2.272727272% Total: $1,100,000,000 100.000000000%

 

 

 



Exhibit A

 

Residual Letter of Credit

 

Issuing Bank LC No.

Issue

Date

Expiration

Date

Face Amount Accrual Beneficiary Applicant BNP Paribas 4133373 12/16/2014
3/31/2018 £32,000,000.00 No Trustees of the MURCO 1981 Pension Scheme MURCO
Petroleum Ltd.

 

 

